Case 2:21-cv-00037-DBB-DAO Document 34 Filed 04/16/21 PageID.195 Page 1 of 4




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


  BLACKBIRD CAPITAL LLC,                              MEMORANDUM DECISION AND
                                                      ORDER GRANTING PLAINTIFF’S
         Plaintiff,                                   MOTION FOR LEAVE TO SERVE
                                                      DEFENDANTS KUMAR SINGH AND
  v.                                                  GT FOUNDATION BY EMAIL
                                                      (DOC. NO. 30)
  WORTH GROUP CAPITAL, LLC; JUSTIN
  ELY; HALLS LAW OFFICE; SCOTIA                       Case No. 2:21-cv-00037-DBB-DAO
  INTERNATIONAL OF NEVADA, INC.; SION
  TRADING FZE; MAX WARREN BARBER;                     Judge David Barlow
  NAPO LIMITED; NIKOLAS
  KORAKIANITIS; GT FOUNDATION; and                    Magistrate Judge Daphne A. Oberg
  KUMAR SINGH,

         Defendants.


       Before the court is Plaintiff’s Motion for Leave to Serve Defendants Kumar Singh and

GT Foundation by Email (“Mot.,” Doc. No. 30).

       As set forth in the motion and supporting declaration and exhibits, Plaintiff’s process

server made multiple attempts to serve GT Foundation and Kumar Singh at two New York

addresses which Plaintiff’s research indicated were possible addresses for these defendants.

(Mot. ¶¶ 3, 5–6, Doc. No. 30; Exs. 1 & 2 to Mot., Affs. of Daniel Rodriguez, Doc. Nos. 30-1 &

30-2; Exs. 3 & 4 to Mot., Affs. of Joshua Lee, Doc. Nos. 30-3 & 30-4.) Based on Plaintiff’s

communications with Mr. Singh and Mr. Singh’s signing of a contract at issue in this case as

GT’s managing director, Plaintiff represents that Mr. Singh is a managing director of GT

Foundation and is authorized to accept service on its behalf. (Mot. ¶ 2, Doc. No. 30; Ex. 5 to

Mot, Decl. of Justin Doyle (“Doyle Decl.”) ¶ 4, 6, Doc. No. 30-5.) While Plaintiff was

attempting to serve these defendants through a process server, Plaintiff’s sole member, Justin


                                                1
Case 2:21-cv-00037-DBB-DAO Document 34 Filed 04/16/21 PageID.196 Page 2 of 4




Doyle, communicated with Mr. Singh via telephone and text message. (Mot. ¶ 9, Doc. No. 30;

Doyle Decl. ¶ 9, Doc. No. 30-5.) Mr. Doyle requested an address for service but Mr. Singh did

not respond, and Mr. Singh refused to accept service. (Mot. ¶¶ 10–11, Doc. No. 30; Doyle Decl.

¶¶ 11–12, Doc. No. 30-5.) Plaintiff requests leave to serve Mr. Singh and GT Foundation by

email to the email address where Mr. Doyle has regularly communicated with Mr. Singh. (Mot.

¶¶ 17–18, Doc. No. 30; Doyle Decl. ¶ 13, Doc. No. 30-5.)

       As relevant here, Rule 4(e) of the Federal Rules of Civil Procedure governs service of an

individual, and Rule 4(h) governs serving a corporation, partnership, or other unincorporated

entity. Specifically, Rule 4(h)(1)(A) permits service of such entities “in the manner described in

Rule 4(e)(1) for serving an individual.” Fed. R. Civ. P. 4(h)(1)(A). And Rule 4(e)(1) provides

that service may be completed by “following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court is located or where

service is made.” Fed. R. Civ. P. 4(e)(1). In this case, Plaintiff filed its complaint in the District

of Utah. Therefore, Utah law is applicable.

       Rule 4(d)(5)(A) of the Utah Rules of Civil Procedure provides that “[i]f the identity or

whereabouts of the person to be served are unknown and cannot be ascertained through

reasonable diligence . . . or if there is good cause to believe that the person to be served is

avoiding service, the party seeking service may file a motion to allow service by some other

means.” Utah R. Civ. P. 4(d)(5)(A). The motion must include “[a]n affidavit or declaration

supporting the motion [setting] forth the efforts made to identify, locate, and serve the party.” Id.

Additionally, Rule 4(d)(5)(B) provides:

       If the motion is granted, the court will order service of the complaint and summons
       by means reasonably calculated, under all the circumstances, to apprise the named
       parties of the action. The court’s order must specify the content of the process to be
       served and the event upon which service is complete. Unless service is by


                                                   2
Case 2:21-cv-00037-DBB-DAO Document 34 Filed 04/16/21 PageID.197 Page 3 of 4




       publication, a copy of the court’s order must be served with the process specified
       by the court.

Utah R. Civ. P. 4(d)(5)(B).

       Plaintiff has met its burden to make reasonably diligent efforts to locate and serve Mr.

Singh and GT Foundation by making multiple attempts to serve them at two addresses. There is

also good cause to believe these defendants are avoiding service because Mr. Singh refused to

accept service or to disclose an address for service. Moreover, service by email is reasonably

calculated under the circumstances to apprise Mr. Singh and GT Foundation of this action. In

addition to permitting service by email, the court will require service by mail to the addresses

identified in Plaintiff’s motion.

       For these reasons, the court GRANTS the motion and ORDERS that Defendants GT

Foundation and Kumar Singh may be served as follows:

       (1) By mailing the summons, the complaint, and a copy of this order to GT Foundation

           and Kumar Singh at the following addresses:

           92 Stanwood Road
           Mt. Kisco, NY 10549

           3144 Tremont Avenue, Apartment 1R,
           Bronx, NY 10461

       (2) By sending the summons, the complaint, and a copy of this order to GT Foundation

           and Kumar Singh at the following email address three times per week for two

           consecutive weeks, not more often than once every other day (unless a written

           response is received from Mr. Singh acknowledging receipt of service):

           gtfoundation1@outlook.com




                                                 3
Case 2:21-cv-00037-DBB-DAO Document 34 Filed 04/16/21 PageID.198 Page 4 of 4




      (3) Upon completion of these steps, Plaintiff shall file proof of compliance with the

         court’s order.

      DATED this 15th day of April, 2021.

                                            BY THE COURT:


                                            ____________________________________
                                            Daphne A. Oberg
                                            United States Magistrate Judge




                                               4
